DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-26 are pending in the application, with claims 1 and 12 amended. 	The rejection of claims 1-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments to independent claims 1 and 12.

Response to Arguments
 	Applicants’9/20/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to independent claims 1 and 12, Applicants assert on pages 6-7 that Goessel does not render obvious that the stabilizer can be provided in a layer between the collagen layer and the thrombin layer.   Applicants argue that since Goessel teaches that the collagen and the thrombin can be mixed or sequentially arranged, Goessel cannot teach providing a stabilizer in a layer between the collagen and the thrombin.  	This is not persuasive, as Applicants are not arguing the citations provided in the rejection and where the teachings of Goessel teach or suggest that the components of the claimed composition or kit can be provided in the claimed arrangement.  	In particular, Goessel teaches a composition or kit for hemostasis (hemostatic compositions [0013]), comprising: collagen (collagen taught to be provided as a type of biocompatible polymer for hemostasis [0035],ll.1-2,5,8-9); stabilizer (as stabilizing excipient [0032],ll.7-18); and thrombin (as freeze-dried thrombin powder (frozen and lyophilized thrombin, necessarily a powder, as claimed below) [0052],ll.3-5);  	wherein the thrombin is added to syringe first and the collagen is added afterward [0062] such that the composition would necessarily be provided with layered components in the container, where the stabilizer can be provided in a layer between a layer of the collagen and a layer of the thrombin, as recited. 	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goessel to provide the stabilizer in a layer between a layer of the collagen and a layer of the thrombin, and one of skill would have been motivated to do so, since Goessel teaches adding the components sequentially, and where gelatin is produced by processing collagen and also is not considered to result in any unexpected or non-obvious result; and where such an arrangement allows adding of a solid stabilizer which would be considered by the skilled artisan as a simple design modification, and which arrangement of dried powders would not result in any unexpected or non-obvious result; and where, while features of an apparatus or composition may be recited either structurally or functionally, claims directed to an apparatus or composition must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).
	Alternatively, while Goessel does not specifically teach an embodiment wherein the stabilizer the stabilizer is disposed between the collagen and the thrombin so that the collagen and the thrombin are separated from each other; it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goessel to provide the stabilizer between the collagen and the thrombin, and one of skill would have been motivated to do so, since Goessel teaches using a stabilizer and adding the components sequentially, and where gelatin is produced by processing collagen and also is not considered to result in any unexpected or non-obvious result; and where such an arrangement allows adding of a solid stabilizer which would be considered by the skilled artisan as a simple design modification, and which arrangement of dried powders would not result in any unexpected or non-obvious result; and where while features of an apparatus or composition may be recited either structurally or functionally, claims directed to an apparatus or composition must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).

 	As to independent claims 1 and 12, Applicants further argue on pages 7-8 that embodiments of the claimed invention show that the invention provides improved results with the stabilizer provided between the thrombin and the collagen, as compared to thrombin and collagen mixed together without a stabilizer.    	This is not persuasive, as comparative data with unexpected results must show a comparison between embodiments of the claimed invention; and the teachings of the cited reference.  In the present case, Goessel teaches that a stabilizer can be provided in the composition and the components further including thrombin and collagen can be added sequentially (as further presented herein), such that the stabilizer would necessarily, or obviously, can be provided in a layer between the collagen and the thrombin, as presented herein.  Therefore, Applicants’ arguments fail to compare the claimed embodiment with the teachings of Goessel, and are thus not persuasive.

 	Applicants argue the same limitations for the remaining claims as presented above.


				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goessel (US 2012/0121532 A1) (corresponding to KR 10-2013-0121701 A, cited in corresponding  PCT application PCT/KR2018/014752).

	As to independent claim 1, Goessel discloses a composition for hemostasis (hemostatic compositions [0013]), comprising:  	collagen (collagen taught to be provided as a type of biocompatible polymer for hemostasis [0035],ll.1-2,5,8-9);  	stabilizer (as stabilizing excipient [0032],ll.7-18); and  	thrombin (as freeze-dried thrombin powder (freezed and lyophilized thrombin, necessarily a powder, as claimed below) [0052],ll.3-5);  	wherein the thrombin is added to syringe first and the collagen is added afterward [0062] such that the composition would necessarily be provided with layered components in the container, where the stabilizer can be provided in a layer between a layer of the collagen and a layer of the thrombin, as recited. 	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gossel to provide the stabilizer in a layer between a layer of the collagen and a layer of the thrombin, and one of skill would have been motivated to do so, since Gossel teaches adding the components sequentially, and where gelatin is produced by processing collagen and also is not considered to result in any unexpected or non-obvious result; and where such an arrangement allows adding of a solid stabilizer which would be considered by the skilled artisan as a simple design modification, and which arrangement of dried powders would not result in any unexpected or non-obvious result; and where, while features of an apparatus or composition may be recited either structurally or functionally, claims directed to an apparatus or composition must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).
	Alternatively, while Gossel does not specifically teach an embodiment wherein the stabilizer is disposed between the collagen and the thrombin so that the collagen and the thrombin are separated from each other, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gossel to provide the stabilizer between the collagen and the thrombin, and one of skill would have been motivated to do so, since Gossel teaches using a stabilizer and adding the components sequentially, and where gelatin is produced by processing collagen and also is not considered to result in any unexpected or non-obvious result; and where such an arrangement allows adding of a solid stabilizer which would be considered by the skilled artisan as a simple design modification, and which arrangement of dried powders would not result in any unexpected or non-obvious result; and where while features of an apparatus or composition may be recited either structurally or functionally, claims directed to an apparatus or composition must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).

	As to independent claim 12, Gossel teaches a hemostatic kit (hemostatic compositions [0013]; as kit with containers for dry composition and diluent [0047], as claimed below), comprising: 	a first container (e.g., a first syringe [0047],ll.10-12) filled with a composition (hemostatic composition [0013]) comprising: collagen (collagen taught to be provided as a type of biocompatible polymer for hemostasis [0035],ll.1-2,5,8-9); stabilizer (as stabilizing excipient [0032],ll.7-18); and thrombin (as freeze-dried thrombin powder (freezed and lyophilized thrombin, necessarily a powder, as claimed below) [0052],ll.3-5); and 	a second container filled with diluent (e.g., a second syringe containing diluent [0047],ll.10-12);	wherein the thrombin is added to syringe first and the collagen is added afterward [0062] such that the composition would necessarily be provided with layered components in the container, where the stabilizer can be provided in a layer between a layer of the collagen and a layer of the thrombin, as recited. 	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gossel to provide the stabilizer in a layer between a layer of the collagen and a layer of the thrombin, and one of skill would have been motivated to do so, since Gossel teaches adding the components sequentially, and where gelatin is produced by processing collagen and also is not considered to result in any unexpected or non-obvious result; and where such an arrangement allows adding of a solid stabilizer which would be considered by the skilled artisan as a simple design modification, and which arrangement of dried powders would not result in any unexpected or non-obvious result; and where, while features of an apparatus or composition may be recited either structurally or functionally, claims directed to an apparatus or composition must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I). 	Alternatively, while Gossel does not specifically teach an embodiment wherein the stabilizer is disposed between the collagen and the thrombin so that the collagen and the thrombin are separated from each other, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gossel to provide the stabilizer between the collagen and the thrombin, and one of skill would have been motivated to do so, since Gossel teaches using a stabilizer and adding the components sequentially, and where gelatin is produced by processing collagen and also is not considered to result in any unexpected or non-obvious result; and where such an arrangement allows adding of a solid stabilizer which would be considered by the skilled artisan as a simple design modification, and which arrangement of dried powders would not result in any unexpected or non-obvious result; and where while features of an apparatus or composition may be recited either structurally or functionally, claims directed to an apparatus or composition must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).

 	As to claims 2 and 18, Gossel teaches wherein the collagen is crosslinked collagen (dry cross-linked gelatin powder of biocompatible polymer [0039] as collagen [0035],ll.1-2,5,8-9).
	As to claims 3 and 19, Gossel teaches wherein the crosslinked collagen is prepared using a preparing method including:  	(SI) a step of treating the collagen with ethanol or methanol ([0041,ll.12-14]),  	(S4) a step of preparing the crosslinked collagen by adding a crosslinking agent to esterified collagen prepared in the step of (S3) [0041],ll.12-25, and 	(S5) a step of performing freeze drying on the crosslinked collagen prepared in the step (S4) after the crosslinked collagen is dispersed into purified water [0041],ll.12-25. 	While Gossel does not specifically teach the steps of  	(S2) a step of preparing collagen solution having pH 2 to pH 4 by adding acid to the collagen treated in the step (SI) and (S3) a step of preparing esterified collagen by performing centrifugation on the collagen solution prepared in the step (S2) after bringing the collagen solution into a neutral state; it would have been obvious to provide or include the additional steps, and one of skill would have been motivated to do so, where such steps could be easily derived by a person skilled in the art from the disclosure of Gossel of using crosslinked gelatin, and producing powder having a specific particle size by treatment with an alcohol, pH regulation, and addition of a crosslinking agent, followed by drying and pulverization in order to crosslink gelatin, wherein the powder thus produced is mixed in a certain amount for use ([0041]-[0044]).
	As to claims 4, 5, 8, 9, 20, 21, 24, and 25, Gossel does not specifically teach wherein: 	(as per claims 4 and 20) a molecular weight of the crosslinked collagen is 100,000 to 1,000,000 Dalton; 	(as per claims 5 and 21) the collagen is included as much as 40 to 97 weight% in a gross weight of the composition for hemostasis; 	(as per claims 8 and 24) the stabilizer is included as much as 1 to 30 weight% in a gross weight of the composition for hemostasis; and 	(as per claims 9 and 25), Gossel teaches wherein the thrombin is included as much as 2 to 50 weight% in a gross weight of the composition for hemostasis.. 	However, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gossel to provide the recited ranges, amounts, percentages, of the recited components, and one of skill would have been motivated to do so, where Gossel teaches the same components prepared the same way for the same function in the same field of endeavor, and where differences in concentrations, amounts, or ranges thereof, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or amounts is critical. MPEP 2144.05 (II)(A) and where differences in properties, such as concentration or relative will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties are critical. MPEP 2144.05.
	As to claims 6 and 22, Gossel teaches wherein the stabilizer is at least one selected from human serum albumin, mannitol, and sodium acetate (C2H3NaO2) (as stabilizing excipient as human albumin, mannitol, and/or sodium acetate [0032],ll.7-9, 12).
	As to claims 7 and 23, Gossel teaches wherein the stabilizer is the mannitol [0032],ll.12.
	As to claims 10 and 26, Gossel teaches wherein the composition for hemostasis is a form of powder [0019]-[0021].
	As to claim 11, Gossel teaches a container comprising: the composition for hemostasis according to claim 1 (as a first container (e.g., a first syringe [0047],ll.10-12) filled with a composition (hemostatic composition [0013])).
	As to claim 13, Gossel teaches wherein the diluent is purified water [0032],ll.1; calcium chloride (CaCl: [0033],ll.3-5);  sodium acetate (C2H3NaO2) solution [0032],ll.12.
	As to claim 14, Gossel teaches wherein the diluent is the calcium chloride solution (CaCl: [0033],ll.3-4), and the calcium chloride is included as much as 0.001 to 30 weight% in a gross weight of the diluent (10 to 80mM, within the claimed range [0033],ll.3-4).
	As to claim 15, Gossel teaches wherein in the hemostatic kit, the first container and the second container are coupled with each other so that the composition for hemostasis and the diluent are mixed with each other to form hydrogel [0031];{0040]-[0041], and an average pore size of the hydrogel is 50 μm to 200 μm (as made substantially the same way, as presented above, thus including or substantially overlapping the same pore size range as claimed [0031];[0040]-[0041]).
	As to claim 16, Gossel teaches wherein the hydrogel has pH 6 to 8 (where dry hemostatic composition is reconstituted into a hydrogel [0031],ll.7-8 with the reconstituted hydrogel having a pH of 7.1-7.5, substantially within the claimed range [0033],ll.10-11).
	As to claim 17, Gossel teaches wherein the first container is filled with thrombin, the stabilizer, and the collagen in this order (where the components are capable of being added sequentially to the first container as a syringe [0062]).

Conclusion
  	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781